Citation Nr: 1760585	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 26, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to October 1983 and March 2001 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that awarded TDIU effective August 6, 2010; a subsequent rating decision granted an earlier effective date of October 26, 2009.  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's records shows VA received a correspondence on September 19, 2003 that the Veteran appears to have directed at his service department.  At the time, he requested a physical evaluation board for his left knee.  However, he also indicated that he injured the knee in June 2001 during physical training and had been unable to return to his military or civilian employment since.  The Veteran also explicitly requested a disability retirement discharge with a rating "so as to allow for the initial filing of a claim with Veteran Affairs."  Under the circumstances, the Board finds this correspondence can reasonably be interpreted as expressing both an intent to file a service connection claim for left knee disability immediately upon discharge and indicates that such disability also contributed to his inability to obtain gainful employment, regardless of the fact that the Veteran did not formally apply for service connection for left knee disability until October 2003.  Notably, the Veteran also made repeated references to his unemployability during the course of subsequent claims seeking higher ratings for the same left knee disability.  Furthermore, no action was taken to develop a TDIU claim until he filed a formal application in August 2010.  In light of the above, the Board finds that the Veteran's claim seeking TDIU has been pending since it was initially received, albeit informally, in September 2003.  

Consequently, the critical question in this case is whether TDIU was substantively warranted prior to October 26, 2009-the current effective date.  To that end, it should be noted that the Veteran did not meet the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) prior to that date.  Thus, the only means of showing entitlement to TDIU during the period in question, and thus substantiate the Veteran's earlier effective date claim, is on an extraschedular basis.  Governing regulations provide that rating boards must first submit such question to the Director of VA Compensation Service for extraschedular consideration in the first instance prior to issuing a decision on the matter.  As such referral has not already been made, a remand is needed prior to further appellate consideration.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's record along with a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and the pertinent factual and procedural history (including the Board's findings in the remand body above as to the date of claim applicable to the current appeal) to the Director of VA's Compensation Service for extraschedular consideration of TDIU between September 19, 2003 and October 26, 2009.  The findings should be documented in the record and include a thorough rationale explaining the Director's conclusion.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 



The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




